ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that WILLIAM L. O’REILLY of MORRIS PLAINS, who was admitted to the bar of this State in 1976, be suspended from the practice of law for a period of three months for violations of RPC 1.1(a) (gross neglect); RPC 1.1(b) (pattern of neglect); RPC 1.3 (failure to act with reasonable diligence); RPC 1.4(a) (failure to keep client reasonably informed about status of matter); RPC 1.4(b) (failure to explain matter to extent reasonably necessary to permit client to make informed decision); and RPC 8.4(c) (misrepresentation regard*574ing status of matter), and further recommending that on reinstatement to practice respondent be required to practice under the supervision of a proctor until the further Order of the Court, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and WILLIAM L. O’REILLY is hereby suspended for a period of three months, effective June 8,1992, and until the further Order of the Court; and it is further
ORDERED that on reinstatement to practice respondent shall practice under the supervision of a proctor approved by the Office of Attorney Ethics, in accordance with Administrative Guideline No. 28, until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.